Hove, C. J.
The questions presented for decision by the record of this cause, and hy the appellant's assignment of errors thereon, are substantially the same as those which were fully considered and decided hy this court, in the case of Stultz v. The State, ex rel., 65 Ind. 492. Por the reasons there given, and for similar error, this cause must bo decided as that was decided.
The judgment is reversed, and the cause is remanded, with instructions to sustain the appellant’s demurrer to the appellee’s information.